          Case 1:20-cv-02367-PKC Document 5 Filed 03/19/20 Page 1 of 2

                                                                       Smith Villazor LLP
                                                                       250 West 55th Street, 30th Floor

SMITH                I   VILLAZOR                                      New York, NY 10019
                                                                       www.smithvillozor.com




March 19, 2020

BYECF
The Honorable P. Kevin Castel
United States District Court, Southern District of New York
500 Pearl St.
New York, NY 10007-1312




        We represent Plaintiffs in the above-referenced matter and write to inform the Court that            tO - )- 0
the parties resolved the dispute, which necessitated Plaintiffs' application for an Order to Show         5' ri
Cause and Temporary Restraining Order on March 17 ("TRO Application"). In view of this
development, Plaintiffs have agreed to voluntarily dismiss the case with prejudice, and the
patties have consented to seal the filings made in connection with the TRO Application. We are
filing contemporaneously a notice of dismissal, which reflects that defendant Societe Generale
has consented to sealing. Because of the urgency of seeking an Order to Show Cause to prevent
what in our view was imminent in-eparable harm, Plaintiffs were unable to obtain a pre-filing
order permitting filing under seal. Accordingly, pursuant to Rule 5(B) of Your Honor's
Individual Practices, Plaintiffs request that the Court seal the Complaint (ECF No. 1) and the
accompanying papers and exhibits submitted in connection with Plaintiffs' TRO Application.

        Sealing the Complaint and accompanying documents is appropriate here because the
Complaint, the supporting papers, and the accompanying exhibits contain confidential business
information that could harm Plaintiffs' competitive standing. Avocent Redmond C01p. v. Raritan
Am., Inc., 2012 WL 3114855, at *16 (S.D.N.Y. July 31, 2012) (approving sealing of documents
"because they include confidential business information-market forecasts, sales, inventory
management, profit mai·gins, etc.-the disclosure of which would cause competitive harm"). In
particular, the Complaint, the supporting papers, and the exhibits include confidential business
information regarding Plaintiffs' loan amount and interest thereto, key information about the
te1ms of the loan, and the timing and amount of certain payments made in connection with the
loan.

        This is "specific business infmmation" that "provide[s] valuable insights into [Plaintiffs]
cun-ent business practices that a competitor [could] seek to exploit." Louis Vuitton Malletier S.A.
v. Sunny Merch. Corp., 97 F. Supp. 3d 485,511 (S.D.N.Y. 2015). And because this matter
involves a dispute between private parties-which has now been resolved-the scale tips
decidedly in favor of sealing the Complaint and accompanying exhibits as well as the papers
submitted in connection with the TRO Application. United States. v. Amodeo, 71 F.3d 1044,
          Case 1:20-cv-02367-PKC Document 5 Filed 03/19/20 Page 2 of 2




1051 (2d Cir.1995) ("Financial records of a wholly owned business ... and similar matters will
weigh more heavily against access than conduct affecting a substantial portion of the public.").

    r--;laintiffs-with consent of defendant-respectfully request pe1mission to file the
foll~wing documents under seal, which were submitted to the Court in connection with
Plaintiffs' TRO Application:

           1. Complaint;
           2. Memorandum of Law in Support of Plaintiffs' Application for a Preliminary
              Injunction and Temporary Restraining Order; and         .
           3. Declaration of Bruce Lewis and exhibits A and B theretoj
                                                                       c---·

       We are available should the Comi have any questions.

                                                    Respectfully submitted,

                                                     s/ Patrick J. Smith

                                                    Patrick J. Smith




                                                2
